           Case 5:20-cv-00209-JPB Document 4 Filed 10/23/20 Page 1 of 1 PageID #: 26



 AO 399(01/09) Waiver ofthe Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Northern District of West Virginia
DIANA MEY, on behalf of herself and
others similarly situated,                                                 ~
                              Plaintiff
 ADT, INC., SAFE STREETS USA, LLC, and                                    )      Civil Action No. 5:20-CV-209(Bailey)
 PFRFFC;TVISInN MANl1FACTl1RINC~, INC: ,                                  ~
                             Defendant


                                             WAIVER OF THE SERVICE OF SUMMONS

To: John W. Barrett
            (Name ofthe plaintff's attorney or unrepresentedplainti,f,~

       I have received yoiu request to waive service of a summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

          I,or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from               10/07/2020             ,the date when this request was sent(or 90 days if it was sent outside the
United States). IfI fail to do so, a defaultjudgment will be entered against me or the entity I represent.

         October 9, 2020                                                                                  -
Date:
                                                                                           bignature ofthe attorney ~r unrepresentedparty
  ADT, INC.                                                                                     Daniel S. Blynn
        Printed name of~arty waiving service ofsummons                                                        Printed name


                                                                                 Venable LLP, 600 Massachusetts Ave., NW, Washington, DC 20001
                                                                                                                 Address
                                                                                             dsblynn@venable.com
                                                                                                              E-»pail address
                                                                                            (202) 344-4000
                                                                                                           Telephone ~zumber

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons
         Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a surrunoiis
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintifflocated in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          "Good cause" does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendants property.

        Ifthe waiver is signed and retained, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           Ifyou waive service, then you must, within the time specified on the waiver form,serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and rehzrning the waiver form, you are allowed more trine to respond than if a summons had been served.
